IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 02-50158
                         Summary Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

JEFFREY CRUMEDY,

                                         Defendant-Appellant.

                        --------------------
           Appeal from the United States District Court
                 for the Western District of Texas
                      USDC No. SA-94-CR-32-ALL
                        --------------------
                           August 30, 2002
Before GARWOOD, SMITH and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Jeffrey Crumedy appeals the 30 month sentence that he

received upon revocation of his supervised release.    Because

there are no applicable guidelines for sentencing after

revocation of probation, we will uphold Crumedy’s sentence unless

it is in violation of law or plainly unreasonable.     See United

States v. Pena, 125 F.3d 285, 287 (5th Cir. 1997).     Crumedy

asserts, under Apprendi v. New Jersey, 530 U.S. 466 (2000), that

his original offense is a Class C felony because no drug quantity

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 02-50158
                                 -2-

was alleged in the indictment and that, under 18 U.S.C.

§ 3583(c)(3), the maximum term of imprisonment he could receive

is two years.

     In United States v. Moody, 277 F.3d 719, 720-21 (5th Cir.

2001), we addressed a similar argument with respect to 18 U.S.C.

§ 3583(h).   Both § 3583(e)(3) and § 3583(h) base the length of

sentences on revocation on “the term of supervised release

authorized by statute for the offense that resulted in such term

of supervised release.”   As we held in Moody, this language

requires the district court to consider the original statute

under which the defendant was sentenced.    Moody, 277 at 721.

Crumedy was sentenced under 21 U.S.C. § 841(b)(1)(A).      Because

the maximum sentence for this offense was life imprisonment, it

was a Class A felony at the time of original conviction and is a

Class A felony under current law.    See 18 U.S.C. § 3559(a)(1) and

§ 841(b)(1)(A).   Upon revocation of supervised release, a

defendant may be sentenced to a maximum of five years in prison

if the original offense is a Class A felony.   18 U.S.C.

§ 3583(e)(3).    The 30 month sentence that Crumedy received upon

revocation of supervised release is within this limit.

     AFFIRMED.